DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1402 (base 1402; [0087], line 4), 1550 (shaft aperture 1550; [0090], line 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0066], line 5, --of-- should be added before “the applicator assembly”.
[0067], line 6,   “extending through” is seemingly incomplete.
[0077], lines 2-3, “support arm 1330” should be --support arm 1340--.
[0078], line 2, “applications” should be --applicators--.
[0087], line 16, “opener aperture 1420” should be --opener aperture 1416--.
[0088], line 20, “opener aperture 1520” should be --opener aperture 1516--.
Appropriate correction is required.

Claim Objections
Claims 13-14 are objected to because of the following informalities:
Claim 13, line 4, --a-- should be added before “second position”.
Claim 14, line 11, “inhibit deformation” should be clarified, as a resilient material is, by definition, meant to deform and spring back into shape.  For example, “deformation” could be replaced with --permanent deformation--, --plastic deformation--, or simply --damage--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffert (U.S. 2016/0084298).
Regarding claim 1, Schaffert discloses (Fig. 1-11) a planter row unit comprising: a frame (frame 245, trailing arm frame 320); a first opener disc (seed furrow opener disc 260) rotatably coupled to the frame and configured to open a seed trench (seed furrow 280); a closing wheel (leading furrow closer wheel 310) rotatably coupled to the frame and configured to close the seed trench; and a second opener disc (fertilizer furrow opener disc 305) coupled to the frame and configured to open a second trench (fertilizer furrow 290) different than the seed trench, wherein the second opener disc is rotatable relative to the frame (via pivot pins 340, 350) and is vertically moveable relative to the frame (via pivot pin 340; see arrows indicating motion in Fig. 5-6).
Regarding claim 2, Schaffert further discloses (Fig. 1-11) a biasing member (lever arm assembly 325) configured to bias the second opener disc downward ([0134]).
Regarding claim 3, Schaffert further discloses (Fig, 1-11) a coupling member (lever arm 335) coupled to and between the second opener disc and the frame, wherein the coupling member and the second opener disc are rotatable relative to the frame (via pivot pin 340).
Regarding claim 4, Schaffert further discloses (Fig. 1-11) a first shaft (pivot pin 340) coupled to the coupling member and the frame and a second shaft (pivot pin 350) coupled to the second opener disc and the coupling member, wherein the second opener disc rotates about the second shaft relative to the coupling member and the frame, and wherein the second opener disc and the coupling member rotate relative to the frame via the first shaft.
Regarding claim 5, Schaffert further discloses (Fig. 1-11) a biasing member (lever arm assembly 325) configured to bias the second opener disc downward ([0134]).
Regarding claim 6, Schaffert further discloses (Fig. 1-11) that the biasing member is at least partially wrapped around the first shaft (lever arm 335, being part of the overall biasing lever arm assembly 325, is disposed about pivot pin 340).
Regarding claim 7, Schaffert discloses (Fig. 1-11) an opener assembly for a planter row unit, the opener assembly comprising: a bracket (trailing arm frame 320) configured to couple to the planter row unit (via pivot pin 285); an opener disc (fertilizer furrow opener disc 305) coupled to the bracket, wherein the opener disc is rotatable relative to the bracket (via pivot pins 340, 350) and is vertically moveable relative to the bracket (via pivot pin 340; see arrows indicating motion in Fig. 5-6); and a biasing member (lever arm assembly 325 and adjustment lever 375) coupled to and between the bracket and the opener disc, wherein the biasing member biases the opener disc vertically downward ([0134]).
Regarding claim 8, Schaffert further discloses (Fig. 1-11) a coupling member (lever arm 335) coupled to and between the opener disc and the bracket, wherein the coupling member and the opener disc are rotatable relative to the bracket (via pivot pin 340).
Regarding claim 9, Schaffert further discloses (Fig. 1-11) a first shaft (pivot pin 340) coupled to the coupling member and the bracket and a second shaft (pivot pin 350) coupled to the opener disc and the coupling member, wherein the opener disc rotates about the second shaft relative to the coupling member and the bracket, and wherein the opener disc and the coupling member rotate relative to the bracket via the first shaft.
Regarding claim 10, Schaffert further discloses (Fig. 1-11) that the biasing member is at least partially wrapped around the first shaft (lever arm 335, being part of the overall biasing lever arm assembly 325, is disposed about pivot pin 340).
Regarding claim 11, Schaffert further discloses (Fig. 1-11) that the biasing member has a first stiffness setting and a second stiffness setting to provide different stiffnesses to affect vertical movement of the opener disc ([0106], adjustment lever allows down force exerted by closer wheels 310, 315 to be adjusted; this would simultaneously affect the opener disc due to the “walking axle” configuration of assembly 325; [0094]).
Regarding claim 12, Schaffert further discloses (Fig. 7-8, 11) an adjustment mechanism (adjustment lever 376) configured to adjust a stiffness of the biasing member to affect vertical movement of the opener disc ([0106]).
Regarding claim 13, Schaffert further discloses (Fig. 11) that the bracket includes a first recess and a second recess (best shown in Fig. 11, at the top of the bracket 320, disposed about adjustment lever 376), wherein the biasing member is selectively moveable between a first position, in which a portion (adjustment lever 376) of the biasing member engages the first recess to provide a first stiffness to the -22-biasing member, and a second position, in which the portion of the biasing member engages the second recess to provide a second stiffness to the biasing member different than the first stiffness ([0106]).
Regarding claim 14, Schaffert discloses (Fig. 1-18) a planter row unit comprising: a frame (frame 245, trailing arm frame 320); a first opener disc (seed furrow opener disc 260) rotatably coupled to the frame and configured to open a seed trench (seed furrow 280); a closing wheel (leading furrow closer wheel 310) rotatably coupled to the frame and configured to close the seed trench; a second opener disc (fertilizer furrow opener disc 305) coupled to the frame and configured to open a second trench (fertilizer furrow 290) different than the seed trench; an applicator support member (member 510) coupled to the frame and at least partially alignable with the second trench, wherein the applicator support member is made of a resilient material to allow movement of the applicator support member and inhibit damage of the applicator support member ([0118]); and an applicator (fertilizer deposit tube 330) supported by the applicator support member and configured to dispense crop input into the second trench (via nozzle 525).
Regarding claim 16, Schaffert further discloses (Fig. 1-18) that the second opener, the applicator support and the applicator are vertically moveable relative to the frame (via pivot pin 340; see arrows indicating motion in Fig. 5-6).
Regarding claim 17, Schaffert further discloses (Fig. 1-18) that the second opener, the applicator support and the applicator are rotatable relative to the frame (via pivot pin 340).
Regarding claim 18, Schaffert further discloses (Fig. 1-18) that the applicator is a tube (fertilizer deposit tube 330).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medernach (U.S. 2008/0282950).
Regarding claim 1, Medernach discloses (Fig. 2-3) a planter row unit comprising: a frame (drawbar 104); a first opener disc (first disc 150) rotatably coupled to the frame and configured to open a seed trench; a closing wheel (packer wheel 190) rotatably coupled to the frame and configured to close the seed trench; and a second opener disc (second disc 170) coupled to the frame and configured to open a second trench (abstract) different than the seed trench, wherein the second opener disc is rotatable relative to the frame and is vertically moveable relative to the frame (via a pivot shaft about which a spring 182 is disposed).
Regarding claim 2, Medernach further discloses (Fig. 2-3) a biasing member (spring 182) configured to bias the second opener disc downward.
Regarding claim 3, Medernach further discloses (Fig. 2-3) a coupling member (arm 180) coupled to and between the second opener disc and the frame, wherein the coupling member and the second opener disc are rotatable relative to the frame.
Regarding claim 4, Medernach further discloses (Fig. 2-3) a first shaft (best seen in Fig. 3, about which spring 182 is disposed) coupled to the coupling member and the frame and a second shaft (bearing assembly 178) coupled to the second opener disc and the coupling member, wherein the second opener disc rotates about the second shaft relative to the coupling member and the frame, and wherein the second opener disc and the coupling member rotate relative to the frame via the first shaft.
Regarding claim 5, Medernach further discloses (Fig. 2-3) a biasing member (spring 182) configured to bias the second opener disc downward.
Regarding claim 6, Medernach further discloses (Fig. 2-3) that the biasing member is at least partially wrapped around the first shaft.
Regarding claim 7, Medernach discloses (Fig. 2-3) an opener assembly for a planter row unit, the opener assembly comprising: a bracket (rearwardly extending portion of drawbar 104 at which is attached arm 180) configured to couple to the planter row unit; an opener disc (second disc 170) coupled to the bracket, wherein the opener disc is rotatable relative to the bracket and is vertically moveable relative to the bracket; and a biasing member (spring 182) coupled to and between the bracket and the opener disc, wherein the biasing member biases the opener disc vertically downward.
Regarding claim 8, Medernach further discloses (Fig. 2-3) a coupling member (arm 180) coupled to and between the opener disc and the bracket, wherein the coupling member and the opener disc are rotatable relative to the bracket.
Regarding claim 9, Medernach further discloses (Fig. 2-3) a first shaft (best seen in Fig. 3, about which spring 182 is disposed) coupled to the coupling member and the bracket and a second shaft (bearing assembly 178) coupled to the opener disc and the coupling member, wherein the opener disc rotates about the second shaft relative to the coupling member and the bracket, and wherein the opener disc and the coupling member rotate relative to the bracket via the first shaft.
Regarding claim 10, Medernach further discloses (Fig. 2-3) that the biasing member is at least partially wrapped around the first shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schaffert as applied to claim 14 above, and further in view of Hodel (U.S. 2015/0250094).
Schaffert discloses the elements of claim 14 as described above, but does not disclose that the applicator support member is made of plastic material.
However, Hodel discloses (Fig. 2-4) a similar applicator support (100) having a channel (140) for supporting an applicator (liquid conduit 80); wherein the applicator support is made of plastic so as to be resilient and durable to minimize wear ([0019]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the applicator support member of Schaffert out of plastic in order to provide resilience and wear resistance.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Medernach as applied to claim 7 above, and further in view of Hagny (U.S. 2017/0367250).
Regarding claim 11, Medernach discloses the elements of claim 7 as described above, but does not disclose that the biasing member has a first stiffness setting and a second stiffness setting to provide different stiffnesses to affect vertical movement of the opener disc.
However, Hagny discloses (Fig. 2-3) a planter row unit comprising various biasing members (torsion springs) configured to bias various tools (firming wheel 43, closing wheel 45) vertically downward, wherein the biasing members have a first stiffness setting and a second stiffness setting to provide different stiffnesses to affect vertical movement of the various tools (via adjustment mechanisms 44, 46; [0034]-[0035]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide multiple stiffness settings to affect vertical movement to the biasing member of Schaffert.  Doing so would allow downforce on the opener disc to be adjusted.
Regarding claim 12, Medernach discloses the elements of claim 7 as described above, but does not disclose an adjustment mechanism configured to adjust a stiffness of the biasing member to affect vertical movement of the opener disc.
However, Hagny discloses (Fig. 2-3) a planter row unit comprising various biasing members (torsion springs) configured to bias various tools (firming wheel 43, closing wheel 45) vertically downward, further comprising adjustment mechanisms (44, 46) configured to adjust a stiffness of the biasing members to affect vertical movement of the various tools ([0034]-[0035]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an adjustment mechanism to adjust a stiffness of the biasing member of Schaffert.  Doing so would allow downforce on the opener disc to be adjusted.
Regarding claim 13, Medernach discloses the elements of claim 7 as described above, but does not disclose that the bracket includes a first recess and a second recess, wherein the biasing member is selectively moveable between a first position, in which a portion of the biasing member engages the first recess to provide a first stiffness to the -22-biasing member, and a second position, in which the portion of the biasing member engages the second recess to provide a second stiffness to the biasing member different than the first stiffness.
However, Hagny discloses (Fig. 2-3) a planter row unit comprising various biasing members (torsion springs) configured to bias various tools (firming wheel 43, closing wheel 45) vertically downward, wherein a frame includes first recesses and second recesses (adjustment mechanisms 44, 46), wherein the biasing members are selectively moveable between a first position, in which a portion of the biasing member engages the first recess to provide a first stiffness to the -22-biasing member, and a second position, in which the portion of the biasing member engages the second recess to provide a second stiffness to the biasing member different than the first stiffness ([0034]-[0035]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bracket of Schaffert with multiple recesses to allow the biasing member to selectively move between multiple positions to provide multiple stiffnesses.  Doing so would allow downforce on the opener disc to be adjusted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberge (U.S. 2017/0318736) row unit having offset seeders and fertilizer openers; adjusting torsion spring (Fig. 3, 166).
Dienst (U.S. 2017/0215334) row unit having offset fertilizer opener mounted at front.
Hodel (WO 2017/087284) planter with fertilizer openers mounted to each side.
Benko (U.S. 2015/0144039) Fig. 10; liquid injector (150) with torsion spring biasing element (154).
Martin (U.S. 2011/0000408) row unit with offset fertilizer opener, applicator support, and including torsion spring biasing element (47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671